Citation Nr: 0809104	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  99-23 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  

2.  Entitlement to service connection for a bilateral knee 
disorder. 

3.  Entitlement to service connection for a low back 
disorder. 

4.  Entitlement to service connection for migraine headaches. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran has served on active duty from February 1978 to 
July 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  In May 2003 and 
April 2005, the Board remanded the claims for additional 
development.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in December 1997, the RO 
denied a claim of entitlement to service connection for a 
mental disorder.  

2.  The evidence received since the RO's December 1997 
decision which denied service connection for a mental 
disorder, which was not previously of record, and which is 
not cumulative of other evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  The veteran does not have a bilateral knee disorder as 
the result of disease or injury that was present during his 
active military service.  

4.  The veteran does not have a low back disorder as the 
result of disease or injury that was present during his 
active military service.  

5.  The veteran does not have migraine headaches as the 
result of disease or injury that was present during his 
active military service.  
CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's December 1997  decision, which denied a claim of 
entitlement to service connection for a mental disorder; the 
claim for service connection for an acquired psychiatric 
disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2000).  

2.  A bilateral knee disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  

3.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007).  

4.  Migraine headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an unappealed decision, dated in June 1997, the RO denied 
a claim of entitlement to service connection for "insomnia, 
bipolar disorder, nervous breakdown, and schizophrenia."  In 
an unappealed decision, dated in December 1997, the RO denied 
a claim of entitlement to service connection for "a mental 
disorder (claimed as bipolar disorder, nervous breakdown, 
insomnia, and schizophrenia)."  

The veteran did not appeal either of these decisions.  Thus, 
the rating decisions became final.  See 38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.  

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2006).

In May 1999, the veteran filed to reopen the claim.  In 
November 1999, the RO determined that new and material 
evidence had not been presented to reopen the claim, which it 
characterized as a claim for "a mental disorder."  

The veteran's claim to reopen was received at the RO prior to 
August 29, 2001.  For claims filed prior to August 29, 2001, 
as in this case, new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).  
 
Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  In 
addition, certain chronic diseases, including psychosis, may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

The most recent and final denial of this claim was in 
December 1997.  Therefore, the Board must determine if new 
and material evidence has been submitted since that time.  
See 38 U.S.C.A. § 5108.  When determining whether the 
evidence is new and material, the specified basis for the 
last final disallowance must be considered.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence of record in December 1997 included the 
veteran's service medical records, which showed that over the 
curse of two days in August 1981, the veteran sought 
treatment for complaints that included "his nerves have been 
acting up," not sleeping well, an inability to keep food 
down, and depression that had been exacerbated by the recent 
loss of his mother.  The impressions were probable 
situational adjustment problem, and "normal grief reaction 
secondary to loss of mother."  The veteran's separation 
examination report, dated in June 1986, showed that his 
psychiatric condition was clinically evaluated as normal.  

As for the post-service medical evidence, it consisted of VA 
and non-VA reports, dated between 1994 and 1999.  This 
evidence showed that the veteran was admitted to a private 
facility in August 1994 for treatment for psychiatric 
symptoms.  The Axis I diagnoses were psychosis NOS (not 
otherwise specified), rule out schizophrenia, rule out 
substance induced, rule out seizure-related, rule out other 
organic psychosis.  He was admitted to this same facility 
again in December 1994, and in October 1996, with diagnoses 
of bipolar disorder.  

At the time of the December 1997 RO decision, the veteran was 
shown to have received psychiatric treatment on two occasions 
in August 1981, with no subsequent treatment during his 
remaining service, a period of well over four years, which 
ended in July 1986.  Upon separation from service, his 
psychiatric condition was clinically evaluated as normal.  

The earliest post-service medical evidence of treatment for 
psychiatric symptoms was dated in August 1994, which was 
about eight years after separation from service.  Finally, at 
the time of the December 1997 RO decision, there was no 
competent evidence to show that the veteran had an acquired 
psychiatric disorder that was related to his service, or that 
a psychosis was manifested to a compensable degree within one 
years of service.   

Evidence received since the December 1997 decision includes 
VA and non-VA reports, dated between 1996 and 2007.  This 
evidence shows that the veteran was hospitalized for 
psychiatric treatment on several occasions, to include VA 
hospitalization between 1996 and 1997, with diagnoses noting 
bipolar affective disorder and substance abuse (in 
remission).  VA progress notes show that he subsequently 
received treatment for what has primarily been diagnosed as 
bipolar disorder.  

A letter from a VA physician, dated in December 1999, states 
that the veteran has bipolar disorder, that he has not been 
working since 1994 due to depression, and that he has been 
hospitalized on three occasions, most recently in late 1996.  

The claims file includes a statement from the veteran's 
sister, dated in January 2000, which asserts that the veteran 
had "a mental breakdown" during service in June 1981, about 
five days prior to their mother passing away.  The claims 
file also includes two statements from the veteran's father.  
In a statement, dated in January 2000, it is asserted that 
the veteran "became sick on the road" in May or June of 
1981, on the way back to his base.  In a statement, dated in 
April 2007, it is asserted that the veteran had "a nervous 
break down" during service, and that he was treated with 
medication by a private physician, Dr. L.A., whose records 
are not available.  

This evidence, which was not of record at the time of the 
December 1997 decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  However, the Board 
finds that this evidence is not material.  In this case, none 
of the medical evidence contains competent evidence to show 
that the veteran has an acquired psychiatric disorder that is 
related to his service years ago.  The Board therefore finds 
that the submitted evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 38 C.F.R. § 3.156 (2000).  The claim is therefore 
not reopened.  

The lay testimony and assertions as to a causal connection 
between service and a current disability are duplicative and 
not new and material.  Moray v. Brown, 5 Vet. App. 211 (1993) 
(lay assertions on medical causation do not constitute 
material evidence to reopen a previously denied claim).  
Simply stated, the veteran and his family are simply 
reiterating what was said to the VA before the last rating 
action in this case. 

The Board therefore finds that the submitted evidence is not 
both new and material and does not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1996).  

The veteran asserts that service connection is warranted for 
a bilateral knee disorder, a low back disorder, and migraine 
headaches.  

With regard to the claims for a bilateral knee disorder and a 
low back disorder, the veteran's service medical records show 
that in June 1984, he sought treatment for complaints of 
right knee and back pain.  The assessment was muscle strain 
to back and knee.  He received follow-up treatment later that 
same month, with an assessment of L/S (lumbosacral) strain.  
Between 1985 and 1986, he was treated on several occasions 
for complaints of knee symptoms bilaterally, such as pain and 
weakness, secondary to running.  The impressions noted PFS 
(patellofemoral syndrome), bilateral.  An X-ray report for 
the right knee, dated in July 1985, notes that the results 
were unremarkable.  In July 1986, he was profiled for PFS, 
with a restriction that he not run more than two miles.  

The veteran's separation examination report, dated in June 
1986, shows that his lower extremities, and spine, were 
clinically evaluated as normal.  An associated "report of 
medical history," shows that he reported a history of 
recurrent back pain, and a "'trick' or locked knee," and 
"swollen or painful joints."  The report further notes 
complaints of knee pain, giving out, and popping during PT 
(physical training), that he had no bone or joint deformity, 
and that he complained of recurrent back pain.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1994 and 2007.  The private medical 
reports show that in October 1996, the veteran received 
treatment for psychiatric symptoms, at which time he also 
complained of mild lumbar pain, and that he reported a 
history of lumbar disc disease.  A VA progress note, dated in 
1996, shows treatment for psychiatric symptoms and contains 
an Axis III diagnosis of chronic back pain.  A VA progress 
note, dated in 1997, shows that the veteran reported a 
history of chronic back pain since 1990.  Subsequently dated 
VA progress notes include "problem lists" which note knee 
arthralgia and knee pain.   

An examination report from Alpine Medical Group (AMG), dated 
in August 1999, contains diagnoses of bilateral knee strain 
and lumbar spine strain.  Associated X-ray reports for the 
knees, and the lumbar spine, all contain impressions of "no 
abnormality demonstrated."  

A VA joints examination report, dated in September 2007, 
notes that X-rays of the knees were negative.  In the 
diagnosis, the examiner stated, "Objective data does not 
support a diagnosis for the bilateral knees at this time."  
Associated X-ray reports for the knees contain an impression 
of "essentially negative study."  

A VA spine examination report, dated in September 2007, shows 
that the veteran asserted that a magnetic resonance imaging 
study had shown that he had degenerative disc disease.  The 
examiner noted that no such medical evidence was of record.  
An associated X-ray report for the and the lumbar spine notes 
preserved disc spaces, satisfactory alignment, small 
osteophytes anteriorly at L2 through L5, and degenerative 
change at L5-S1.  The diagnosis was spondylosis of the lumbar 
spine.  

The examiner concluded, "It is my opinion that the current 
diagnosis of spondylosis of the lumbar spine is less likely 
than not etiologically related to his military service."  He 
explained that there was no evidence in the service medical 
records, or within the linear time period for presumptive 
arthritis, to show a diagnosis of spondylosis, and that there 
was no medical record linking such condition to the veteran's 
service.  

The Board has determined that the claims must be denied.  As 
an initial matter, with regard to the claim for a bilateral 
knee condition, under 38 U.S.C.A. § 1131, an appellant must 
submit proof of a presently existing disability resulting 
from service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998).  In this case, 
the most recent examination report of record is the September 
2007 VA examination report, which shows that the examiner 
determined that the veteran did not have a diagnosed knee 
disorder.  Associated X-ray reports for the knees contain an 
impression of "essentially negative study."  The Board 
further notes that the AMG X-rays of the knees from August 
1999 were also negative, and that there is no other competent 
evidence to show knee disease or pathology.  

The Board finds that these reports must be given great 
probative weight and clearly provide evidence against this 
claim, outweighing the statements that the veteran has a knee 
disorder.

To the extent that the VA progress notes and the AMG report 
note "knee arthralgia" or "bilateral knee strain" as there 
is no medical evidence to show an underlying disease or 
pathology of the knees, these "diagnoses" have little no 
probative value.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).  

Furthermore, even assuming arguendo that a bilateral knee 
condition was shown, the first post-service evidence of any 
treatment for knee symptoms is found, at the earliest, in 
1996.  This treatment comes at least 12 years after 
separation from active duty service.  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
The Board further notes that there is no competent evidence 
showing that the veteran has a knee condition that is related 
to his service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  
 
With regard to the claim for a low back disorder, the veteran 
was treated for lumbosacral strain on one occasion during 
service, in June 1984.  There is no record of treatment for 
low back symptoms during his remaining two years of service, 
and his June 1986 separation examination report shows that 
his spine was clinically evaluated as normal, providing 
highly probative evidence against this claim.  

The first post-service evidence of any treatment for low back 
symptoms is found, at the earliest, in 1996.  This treatment 
comes at least 12 years after separation from active duty 
service.  Again, this lengthy period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs against the claim.  Maxson.  

The Board further notes that there is no competent evidence 
showing that the veteran has a low back condition that is 
related to his service.  In this regard, the only competent 
opinion of record is found in the September 2007 VA 
examination report, and this opinion weighs against the 
claim.  There is no competent evidence to show that the 
veteran had arthritis of the low back that was manifest to a 
compensable degree within one year of separation from 
service.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and that the claim must be denied.  

With regard to the claim for migraine headaches, the 
veteran's service medical records show that on one occasion 
each in 1980, 1984, and 1986, he was treated for complaints 
that included headaches.  In each case, the complaints of 
headaches were accompanied by complaints of other symptoms 
such as upset stomach, nausea, sore throat, congestion, ear 
ache, and/or vomiting.  The assessments were appendicitis 
(1980), and URI (upper respiratory infection) (in 1984), with 
the 1986 assessment unclear, and appearing to note "UGE."  

However, once again, the veteran's separation examination 
report, dated in June 1986, shows that his neurological 
system was clinically evaluated as normal.  In an associated 
"report of medical history," he denied a history of 
"frequent or severe headaches."  Such an admission by the 
veteran himself provides highly probative evidence against 
his own claim.

The post-service medical evidence does not appear to show 
that the veteran has been diagnosed with headaches of any 
type, although some problem lists in VA progress notes, dated 
in 2007, note "headaches."  It therefore does not appear 
that the veteran has the claimed condition.  Gilpin.  In 
addition, even assuming arguendo that a diagnosed headache 
condition was shown, headaches are first shown many years 
after separation from service, and the claims files do not 
include any competent evidence to show that headaches are 
related to the veteran's service.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and that the claim must be denied.  

With respect to the veteran's own contentions, and the lay 
statements, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The issues on appeal are based on the contentions that a knee 
condition, a low back condition, and migraine headaches were 
caused by service that ended in 1986.  In this case, while 
the veteran may be competent to report that he perceived 
headaches, knee, or low back symptoms, during service, when 
the veteran's service medical records (which show negative X-
rays, one treatment for low back symptoms, no assessment 
involving headaches, and that his lower extremities, spine, 
and neurological system were all clinically evaluated as 
normal upon separation from service), and his post-service 
medical records are considered (which indicate that the 
veteran does not have a knee or headache condition, and that 
the earliest relevant evidence is dated no earlier than 1996, 
and which do not contain competent credible evidence of a 
nexus between any of the claimed conditions and the veteran's 
service), the Board finds that the medical evidence outweighs 
the veteran's contentions that the claimed conditions are 
related to his service.  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
appellant under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  This "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112 (2004)

VA has made all reasonable efforts to assist the appellant in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In letters, dated in February 2002 (new and material 
claim), March and September of 2003, November 2005, and 
August 2006, the appellant was notified of the information 
and evidence needed to substantiate and complete his claims.  
He was specifically informed as to what evidence he was to 
provide and to what evidence VA would attempt to obtain on 
his behalf. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

The VCAA letters were sent to the veteran after the RO's 
November 1999 decision that is the basis for this appeal.  
However, the RO's November 1999 decision was decided prior to 
the enactment of the VCAA.  In such cases, there is no error 
in not providing notice specifically complying with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial AOJ adjudication had already occurred.  Id.  Rather, 
the appellant is to be given proper subsequent VA process, 
and the Board is to make findings on the completeness of the 
record or on other facts permitting the Court to make a 
conclusion of lack of prejudice from improper notice.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The VCAA letters were provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the contents of the letters fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  In addition, after the first three VCAA letters 
were sent, the case was readjudicated, and in May 2004 a 
Supplemental Statement of the Case was provided to the 
appellant, and after the last two VCCA letters were sent, the 
case was again readjudicated, and October 2007, another 
Supplemental Statement of the Case was provided to the 
appellant.  In summary, the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notice.  Further, the 
record also shows that the veteran has actual knowledge of 
the evidence necessary to substantiate the claims, based upon 
his arguments those presented by his representative.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded. 
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that, in the context of a claim to reopen, VCAA notice must 
include an explanation of 1) the evidence and information 
necessary to establish entitlement to the underlying claim 
for the benefit sought; and 2) what constitutes new and 
material evidence to reopen the claim as determined by the 
evidence of record at the time of the previous final denial.  

In February 2002, the RO notified the appellant that his 
claim had previously been denied in 1997, and he was informed 
of the criteria for service connection.  See also March 2003 
VCAA letter.  He was further informed that he had to submit 
new and material evidence to reopen his claim.  In addition, 
the actions by the veteran and his representative indicate 
actual knowledge of the criteria for reopening the claim.  
See e.g., submissions, received in November 2007 and January 
2008.  As both actual knowledge of the criteria for reopening 
the claim, and of the veteran's procedural rights has been 
demonstrated, and as he, or those acting on his behalf, have 
had a meaningful opportunity to participate in the 
development of his claim, the Board finds that the appellant 
has been provided with adequate notice of what constitutes 
new and material evidence to reopen his claim for service 
connection, and that no prejudice to the veteran will result 
from proceeding with adjudication without additional notice 
or process.  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the appellant's claims files.  Although the veteran has 
asserted that he was treated for psychiatric symptoms during 
service from a private health care provider, Dr. L.A., he was 
notified in March 2007 that the RO has unsuccessfully 
attempted to obtain these records on two occasions.  In a 
letter, dated in April 2007, the veteran indicated that these 
records were not available.  See also August 2006 VCAA 
notice.  

With regard to the claim to reopen, since the Board has 
determined that new and material evidence has not been 
presented, a remand for an examination and/or an etiological 
opinion is not required to decide the claim.  See 38 U.S.C.A. 
§ 5103A(f) (West 2002).  

With regard to the claim for a bilateral knee condition, the 
veteran has been afforded an examination, and the Board has 
determined that he does not have a knee condition.  With 
regard to the claim for a low back condition, the veteran has 
been afforded an examination and an etiological opinion has 
been obtained.  With regard to the claim for headaches, the 
veteran has not been afforded an examination, and an 
etiological opinion has not been obtained.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the service medical records show treatment for 
complaints of headaches on three occasions, and in each case 
the complaints were in association with other symptoms such 
as sore throat and an upset stomach.  He was never afforded a 
diagnosis of headaches.  The post-service medical evidence 
does not contain any competent evidence to show that the 
veteran has a diagnosed headache condition, although there 
are some complaints of headaches, the earliest medical 
evidence of headaches comes many years after separation from 
service, and there is no competent evidence to show that the 
veteran has a headache condition that is related to his 
service.  Given the foregoing, the Board finds that the 
standards of McLendon have not been met.  See also 38 C.F.R. 
§ 3.159(c)(4) (2007); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  Simply stated, the Board finds that the 
service and post service medical record provides evidence 
against this claim.  With regard to all claims, the Board 
concludes that decisions on the merits at this time do not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

ORDER

New and material evidence not having been submitted to reopen 
claim for service connection for an acquired psychiatric 
disorder, the appeal is denied.

Service connection for a knee condition is denied.  

Service connection for a low back condition is denied.  

Service connection for migraine headaches is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


